﻿It gives me great pleasure, Sir, to extend to you, on behalf of the Ethiopian delegation and on my own behalf, wane congratulations on your election as President of the General Assembly at its forty-fourth session.
Your election was indeed a great tribute both to the significant role our sister country of Nigeria plays in world affairs and to you personally, as a widely experienced diplomat. As I state my delegation's conviction that you will steer our deliberations to a successful conclusion, I wish at the same time to assure you of our fullest co-operation as you discharge your heavy responsibilities.
I wish also to take this opportunity to express our appreciation to your predecessor. Nr. Dante Caputo, for the effective manner in which he presided over the forty-third session of the General Assembly. Let me also put on record our sincere appreciation to the Secretary-General, Mr. Javier Peres de Cuellar, for the firm commitment he has always shown to multilateralism and for his unflinching dedication to the purposes and principles of the United Nations.
Since the last session of the General Assembly we have been expressing optimism about new trends in international relations and increased hope about the future of our planet. The relaxation of tension in world politics over the course of the past two years has to a large extent justified that outlook. Today more than ever before we have sufficient reason to be more confident about the possibility of erecting a structure of peace in our world. The improvement in relations between the two major Powers has contributed significantly to the reduction of tension and to a better climate in international relations. Confrontation has started gradually to give way to dialogue and co-operation.
Obviously, the past cannot be undone. But lessons learned from past mistakes should prepare the international community to seize the new opportunities that are opening up. 
It is to be recalled that the confrontation between the power blocs that was the hallmark of the period after the Second World War gave rise to a Mind-set which was oblivious to the common danger faced by the human race. The Mutual hostility engendered and fuelled by the cold war left no room for accommodation.
Reason has, however, always pointed to the fact that those differences, regardless of their significance, were never important enough for us to allow them to overshadow mankind's common interest in ensuring survival. Nevertheless, the establi3hment of durable peace became elusive. The wasting of human resources In the quest for military supremacy, a pursuit that has always been  chimera, drained off resources that could otherwise have been used to promote development and alleviate the sufferings of humanity.
The adverse implications of the cold war were especially notable for newly independent and developing countries. In a climate of intolerance for different ideas, efforts by independent nations to seek their own solutions to their problems were viewed with hostility.
In the meantime, it was becoming abundantly clear that, apart from the nuclear danger that has been a part of our life since the Second World war, the number of challenges directly impinging on our survival, the proper engagement of which required international co-operation, were reminding us of our interdependence and our common destiny. We are indeed gratified that in the past years the first steps have been taken, albeit in very limited areas of International life, to address issues of vital importance on the basis of accommodation and compromise.
In the past few years we have had the opportunity to see how, given the necessary political will, an international political environment conducive to the removal of obstacles to the search for solutions to some of the most intractable political problems could be created. The commencement of the implementation of the United Nations plan for the independence of Namibia is a testimony to the capacity of the United Nations to discharge such important responsibilities when there exists the appropriate international environment. At the same time, we recognize that the Organization is facing a major challenge in ensuring free and fair elections in Namibia under its supervision and control on the bas is of Security Council resolution 435 (1978).
That South Africa is only going through a pretence of allowing free and fair elections in Namibia has been obvious all along. Its determination to steal the elections scheduled to take place next month has been made plain by events in Namibia in the course of the past few months. Not only is South Africa committed to seeing the elections conducted on the basis of rules that would allow it to get the elections to go its way, but it is also making every effort through intimidation and murder to prevent the South West Africa People's Organization from participating fully in a free and fair election.
Under the circumstances, the United Nations - and particularly the Security Council - must continue to be vigilant and take all necessary effective action with a view to ensuring that the November elections in Namibia are conducted in full compliance with the spirit and letter of Security Council resolution 435 (1978). Successful implementation of the United Nations plan for the independence of Namibia will no doubt constitute a significant step towards lasting peace and stability in the region, thus contributing to an improvement in international relations. 
Although a conclusive settlement of the Iran-Iraq conflict is still awaited the fact that the cease-fire continues to hold is a significant achievement.
Tranquillity is yet to be restored in Afghanistan  but the Geneva Agreements have demonstrated the values of peace and the consequent reduction in international tension.
Ms are also hopeful that the efforts aimed at resolving the problem in Cambodia will pick up momentum once again. No doubt, the withdrawal by Viet Nam of its troops contributes towards expediting the achievement of a durable peace in Cambodia.
In Central America  the steps taken by the States in the region have paved the way for greater understanding. We extend to them our support in their continued efforts to implement their joint decisions. It is our earnest hope that Nicaragua will finally be given the opportunity to concentrate fully functional construction.
As we duly note the positive changes taking place in our world  we need at the same time to be realistic enough to acknowledge that such remains to be done in order to ensure peace and the survival of humanity  as well as to lay the foundation for a structure of international relations based en justice, equality and democracy.
Despite notable achievements made in the area of nuclear disarmament in the last few years the momentum towards the complete elimination of these dangerous weapons of destruction has not been commensurate with the expectation of the international community. The threat posed by the stockpiles of nuclear weapons remains as grave as ever. Older the circumstances  a speedy conclusion of a comprehensive nuclear-test-ban treaty  measures to prevent the extension of the arms race into outer space  and an agreement on the prohibition of the use or threat of use of nuclear weapons continue to be priority issues. No less because  we feel it should be attached to the need to finalize and conclude as soon as possible, the ongoing negotiation on a chemical weapons convention.. The commitment expressed both by the Soviet Union and the United States at this session of the General Assembly to destroy the bulk of their chemical weapons will  no doubt  give impetus to the efforts under way at the Conference on Disarmament towards achieving an agreement on the long overdue convention.
It is also obvious that there are still a number of vital issues relating to international peace and security that have not yet been properly addressed or regarding which little progress has been made.
Indeed it remains a source of major disappointment to us that, despite the changed international climate and the reform promises of the racist regime, no significant move has been made towards the dismantlement of the evil system of apartheid. Conditions in South Africa continue essentially unaltered and no progress can be anticipated unless the international community takes effective measures to increase the pressure on Pretoria, including the imposition of comprehensive and mandatory sanctions under Chapter VII of the United Nations Charter.
In this connection, my delegation wishes to emphasize the significance of the declaration adopted by the Ad Hoc Committee on Southern Africa of the Organization of African Unity on the question of South Africa at its 3rd meeting in Harare, Zimbabwe, on 21 August 1989. The implementation of the principles and ideas contained in that declaration could facilitate the peaceful resolution of the problems created by apartheid and the establishment in South Africa of a government based on equality, justice and democracy. At no time should it be forgotten, however, that this aim can succeed only if international pressure on the racist regime is vigorously continued.
In the Middle East, durable peace will always be beyond reach so long as the Palestinian people are denied their rights as a people. In this connection· I wish once again to reiterate the repeated call made by the General Assembly for the convening of the International Peace Conference on the Middle East  under the auspices of the United Nations  with the participation of all parties to the conflict.
The prevailing increased level of international understanding is yet to have an impact also on the state of affairs in the Korean peninsula. The quest for peaceful reunification by the Korean people should be addressed without further delay. My delegation fully supports the desire and efforts of the people of Korea foe the restoration of their national unity and looks forward to the day when it will assume its rightful place in this community of nations.
The search for global freedom and justice will remain incomplete so long as peoples continue to be subjected to the evils of colonialism and racism anywhere. In this regard, the year 1990 - during which we shall be commemorating the thirtieth anniversary of the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples, as well as ensuring the success of the International Decade for the Eradication of Colonialism - should afford us added opportunity to intensify our concerted efforts towards the total elimination of all manifestations of colonialism by the year 2000.
These are but some of the major indications that the task of making the current improvement in world affairs more complete and comprehensive is a challenge, the international community has yet to address.
A new world order, radically different from the one we ought to leave behind us requires, as its foundation, a full democratization of international relations. This should be a world in which principles relating to the sovereign equality of States, non-interference in internal affairs and the sanctity of the independence and territorial integrity of countries are fully respected. 
The new world order we wish to see would of course not be devoid of major Powers. But it should be an order in which the greatness of nations is measured not by their relative military might or economic power but by the respect they command through their contribution to international co-operation and harmony, as well as to the development of human civilization.
We should go beyond the conception that international peace and security are jeopardized only by issues that are political and military in nature.
The framers of the Charter of the United Nations had the foresight to declare  in Article 1  the achievement of ,international co-operation in solving international problems of an economic  social, cultural, or humanitarian character, as one of the purposes of the United Nations.
We have seen throughout the 1980s the gradual deterioration in the economic situation of the developing world. The overall condition in these countries, especially in the least developed among them, is becoming a source of great concern.
In order to reverse the deteriorating economic situation and ensure sustained development, developing countries have resorted to what we may refer as the orthodox structural adjustment programmes. But these have not helped arrest economic decline, largely because the economic problems of developing countries are deep-rooted and require more than playing around with monetary policies for their effective resolution.
This has been obvious from the experience of existing structural adjustment programmes. These programmes, relying on a combination of devaluation, trade liberalization and deflation, have often failed to give sufficient attention to the human dimension of development. After the Khartoum Conference there is now universal agreement that countries on the brink of economic disintegration cannot possibly undertake a further cut in their social welfare budgets. In addition the historically inherited and persistent structural constraints on developing countries, particularly the least developed countries, are only now being fully appreciated. Such constraints are numerous and span a wide spectrum ranging from a lack of physical infrastructure and market integration to steady environmental degradation, high and accelerating rates of population growth, pitifully low levels of technology, and exceptionally narrow domestic markets. These are exacerbated by the unfavourable external economic environment.
In the African region, the recognition of these problems and the continued exacerbation of economic conditions, even with the orthodox structural adjustment programmes, have led us to search for an alternative conceptual framework for the alleviation of our economic difficulties. This search has involved a long process of consultation, discussion and revision, which has finally resulted in the unanimous adoption of the African Alternative Framework to Structural Adjustment Programmes (AAFSAP) by the joint meetings of Ministers of Planning and Finance of the countries members of the Economic Commission for Africa in Addis Ababa last April.
AAFSAP, taking its cue from the Lagos Plan of Action and the African Priority Programme for Economic Recovery, and the lessons to be learned from a review of current structural adjustment programmes, aims at evolving an alternative, human-centred framework for adjustment with transformation. It should be noted that the African alternative framework is above all a framework and not a blueprint for economic transformation, and will no doubt be enriched by greater dialogue, application and monitoring.
Of course, even before the finalisation of AAFSAP many countries in Africa had already begun to think of appropriate development strategies for the 1990s. In ray Own country, despite the heavy burden on our meagre resources caused by a massive influx of refugees, now totalling nearly 1 million, we have initiated a number of  measures designed to ensure food self-sufficiency. These range from a detailed national food and nutrition strategy to the more recent disaster prevention and preparedness strategy intended to provide, inter alia, an effective early warning and food buffer-stocking capability. We have also been moving ahead with a national population policy to place development on a sounder footing. Various new economic programmes are also being implemented. The objective of the new economic policy initiatives and directions is to encourage the private sector to invest in agriculture, industry and services and the public sector to improve its management and thereby raise the level of its efficiency.
Currently, we are also engaged in the formulation of a national conservation strategy aimed at stemming the rapid erosion of forest cover and the consequent decline in soil fertility. In addition, during the last two years there have been institutional designs in planning and administrative structures geared towards greater decentralization of decision-making. By these means we hope to ensure that the great ecological and cultural diversity of the country is taken fully into account in the appropriate regional plans.
No doubt this search for new development strategies is under way in most countries in Africa. The adoption of adjustment with transformation as outlined in AAFSAP constitutes a further step towards the working-out of nationally led programmes of economic transformation in the coming decade.
It is clear that for their part developing countries need to do whatever is necessary and to exert maximum effort in order to remove the impediments to their economic development. In the final analysis, each country is indeed responsible for its own development. However, what we should not fail to appreciate is that a favourable external environment is needed to unleash the potential of the developing countries. Moreover, even in the best of circumstances, development will always be a difficult goal to achieve unless States are given the opportunity to establish peace within their territories as well as within their respective regions.
In this regard, I am happy to note here that the situation in our region has improved markedly over the last year or so. As the normalization of relations between my country and Sorealla pursuant to an agreement concluded between the two countries last year testifies, we have been exerting the maximum effort to create the necessary conditions for the prevalence of peace and stability in our region. We have also continued our effort with a view to establishing a firm basis for constructive and friendly relations based on mutual trust and confidence between my country and the Sudan.
Indeed, our commitment to peace has always been unreserved. There is no better testimony to this fundamental and decisive steps that the People's Democratic Republic of Ethiopia continues to take in our own country. It would be remiss of me, in this connection, if I failed to express appreciation to the international community for the encouragement and support it has given to our efforts to restore peace in our region and remove the obstacles to our economic development.
It has become evident that issues requiring international co-operation have started to proliferate. The problems of the environment, if not properly managed, could seriously affect the survival and viability of our planet. The scourge of drug-trafficking has assumed dangerous proportions, thus calling for urgent and concerted international action. Hence, attaining the goal of strengthening the role and voice of the United Nations in international affairs is a matter to which the highest priority ought to be given. As a country very closely associated with the Organization since its very inception, we draw satisfaction from seeing the United Nations becoming more effective in the discharge of its responsibilities in the maintenance of international peace and security. It is our earnest hope that the Organization will play an equally effective role in the quest for solutions to the problems that affect international economic relations.
In this connection, my delegation looks forward to the convening of the special session of the General Assembly devoted to international economic co-operation and in particular to the revitalisation of economic growth and development in the developing countries,· which is scheduled to take place in April next year. We are confident that the special session will provide the necessary Impetus for removing the obstacles that have stalemated the North-South dialogue.
It goes without saying that as the tasks assigned to the United Nations expand so will its requirements for resources, if it is to be able to discharge its responsibilities effectively. Thus, the financial standing of the Organization should continue to be given the maximum attention it deserves.
In concluding, I wish to reaffirm Ethiopia's continued commitment t to the United Nations and our determination to contribute our share to all endeavours designed to give the Organization a decisive voice in world affairs. 
